UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1127



ABEBE TSEGAYE,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-683-731)


Submitted:   May 6, 2002                     Decided:   June 10, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rev. Uduak J. Ubom, Washington, D.C., for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Mark C. Walters,
Assistant Director, Anh-Thu P. Mai, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abebe    Tsegaye   seeks   review   of   the   Board   of    Immigration

Appeals’ (“Board”) decision and order dismissing his appeal from

the immigration judge’s denial of his application for asylum and

withholding of deportation.       We have reviewed the administrative

record and the Board’s decision and find that substantial evidence

supports the Board’s determination that Tsegaye failed to submit

sufficient    evidence    to    establish     eligibility        for   asylum.

Accordingly, we deny Tsegaye’s petition for review on the reasoning

of the Board.   See Tsegaye v. INS, No. A70-683-731 (B.I.A. Jan. 4,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            PETITION DENIED




                                    2